Title: To George Washington from William Fitzhugh, 2 January 1779
From: Fitzhugh, William
To: Washington, George


  
    Dear Sir
    Rousby Hall Maryland Janry 2d 1779.
  
  I had the Honor to recieve Your very kind Letter of The 25th Ulto, & am Infinitely Oblig’d to you, As both Mrs Fitzhugh & myself Are, for your friendly Sympathy on the Captivity of Our Son; She was a Good Deal Hurt on the first Advice recd, Nor is it to be wonder’d at, Considering the Various Reports respecting that Unfortunate Affair;  
    
    
    
    Sometimes we heard that Our son was Dangerously Wounded, at Other times, but Slightly, And at Length that He was Unhurt, which last Happily Proving to be the Case, Has made His Mother Tolerably Easy, Tho she Still Entertains Disagreeable Apprehensions, of the Prisoners being Remov’d from the Continent, Previous to an Exchange takeing Place, However, As He has an Ample Credit Shou’d He Enjoy the Blessing of Health, He Cannot recieve Great Injury from his Imprisonment, And I Still look forward with the Pleasing Hope, of His being Releas’d in time to begin the next Campaign.
I have not yet Heard the Issue of General Clintions Proposition to Congress for an Exchange of Prisoners, But Wish it may have been such, As that Honorable Body, Cou’d with Prudence & propriety Accede to.
By a Vessell from the West Indias We have Advice That the Count D. Estaings Squadron is Ariv’d at Martinico, & there Met with Five Ships of the Line, & a Provision Fleet from France, If this Shou’d be true, Our Allies may Strike a Capitol Blow in the West Indias, Notwithstanding the Strong Detachment Sent from N. york. Indeed that may prove an Addition, to some Important Acquisition.
  Your Excellencys Letter to Our General Assembly Respecting the Rank of Officers in the Maryland Troops, was Under Consideration of the last Session & the Presedent of the Senate & Speaker of the House of Delegates, were Derected to Transmit to you the Result. This Proceeding Gave me much Concern from Apprehensions of its producing Great Discontent in the Maryland Line, & in my Oppinion is a flat Contradiction, both to the Letter & Sperrit of the Resolve of Apl 1777: The Letter was Clear respecting Ranks, & to me Appear’d Inclusive of Grade. Indeed, my knowledge in Terms Military, has become so Rusty, That I am at a Loss for any Matereal Distinction betwixt Rank & Grade, & with regard to the Sperrit of the Resolve, It is as obvious, from the Cause of its Being, which was, the Resignation of more than Thirty Officers who thought themselves Injur’d by the Irregular Promotion of Others: The Legislature being thus Embarrass’d, & not Competant to the Business, Proposed to Submit the Decission to your Excellency, to which the Officers Agree’d, & took up their Commissions, Looking forward to your Determination, But from Our Logicians of the Law They must now Understand, That Precedency Has Swallow<ed> up Rank, & Put Grade to Flight. As you will See by the Explanation Transmited to you, I am Heartily Sorry for this Transaction, As I fear it will be Attended with Disagreeable Consequences—Perhaps the Resignation of Many Valuable Officers. The Personal Solicitude of One of your Colonels Ex Pacte, I believe had much weight with the Legislature in this Affair.
  
  
  
  I was In Virginia in October last & Intended to do myself the Honor to Visit your Lady at Mont Vernon, But was Unhappely Depriv’d of that Pleasure, By Geting Wet, & becomeing Unwell on my Journey; I hope She is now with you, & that Each Enjoys Perfect Health.
Provission of all Kinds in this State, has Rais’d to a most Exorbitant Price, Wheat £3 ⅌ Bushl very Scarce, Indian Corn from £7.10 to £10 ⅌ Barrl Plenty, Pork £12.10 to £15 ⅌Ct & Beef £10 to £12.10 ⅌Ct Flour £10 to £12.10 ⅌Ct; This has a Disagreeable Appearance, & I fear will be Attended with Evil Consequences. But I can See no Remedy, so long as Speculateing, Forestalling, & Engrossing, Prevail; We have Severe Laws against these Practices, But they remain as a Dead Letter for want of Due Execution; I cannot forbear Suspecting, That the Enemy Have Emmissaries Amongst us, Who are Playing this Game, As there are Many Strangers & Others, who were Suppos’d to be of very Little worth, & some Suspected Characters, who of Late have Speculated in Provession &c. From Fifty to One Hundred Thousand Pounds. I wish my Suspicions may be Groundless, but I Cannot Help Entertaining Such.
I Beg your Excuse, for the Liberty of Inclosing to you, a Letter for Colo. Tilghman. Mrs Fitzhugh Joins in Affectionate Wishes & Complts to you & your Lady. I Have The Honor to be with sincere Affection & Regard Your Excellencys Most Obedt & Obliged Hle Servt

  Willm Fitzhugh

